Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 35-41, 47, 48, 54, 55, 61, 62 and 68-77 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 69-75 on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999 is maintained and claims 76 and 77 are rejected on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999.
Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims recite a cyclic amine of formula (I) as instantly claimed and a method of treating neuropathy (see reference claim 10). Unlike the reference claims, the instant claims recite treating “peripheral neuropathies except pain as a symptom” or preventing “peripheral neuropathies”. However, the reference claims drawn to treatment of neuropathic pain (in general) encompasses treatment of the claimed peripheral neuropathies.  As would be known in the medical art, neuropathic pain includes symptoms such as, dysesthesia, paresthesia, muscle weakness, etc. (see instant claims 76 and 77). See for example, 
Rashbaum, 2017:

    PNG
    media_image1.png
    875
    702
    media_image1.png
    Greyscale
;


Gilron et al., 2006:

    PNG
    media_image2.png
    704
    672
    media_image2.png
    Greyscale
 (additional references cited below in paragraph #9) and there are various forms of neuropathic pain, including drug-induced, autoimmune and metabolic peripheral neuropathies (see for example, D’Amico et al.,2020 and Sissons, 2020 cited in previous Office Actions).
In essence, the term “neuropathic pain”, caused by a lesion of the nervous system, results in a variety of symptoms including numbness, paresthesia, hypesthesia, etc. as recited by instant claims 76 and 76).

Therefore, treatment of neuropathic pain, as encompassed by the reference 
claims, would encompass treatment of symptoms such as numbness, paresthesia, hypesthesia and the various forms of neuropathic pains as encompassed by the instant claims.  In other words, treatment of peripheral neuropathic pain would result in treatment of peripheral neuropathy, which causes said pain with symptoms such as numbness, paresthesia, hypesthesia, etc. as encompassed by the instant claims.

As recognized by MPEP § 2112,
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990); and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Here, treatment of neuropathic pain utilizing the claimed compounds would result in treatment of all of the symptoms thereof as known in the art. 

Response to Arguments
Applicant argues, 
the claimed invention was amended to recite “diagnosing a patient as having 
peripheral neuropathies presenting with a symptom other than pain” and “a patient to whom [a peripheral neuropathy-causing] drug is administered, respectively”; and
Arai pertains to patients diagnosed with neuropathic pain and does not teach, disclose or suggest “diagnosing a patient as having peripheral neuropathies presenting with a symptom other than pain” or “a patient to whom [a peripheral neuropathy-causing] drug is administered.” In any event, US ‘999 does not teach, disclose or suggest “diagnosing a patient as having peripheral neuropathies presenting with a symptom other than pain” or “a patient to whom [a peripheral neuropathy-causing] drug is administered.” 
Applicant’s argument was considered but not persuasive for the following reasons.
As noted above, the symptoms of neuropathic pain encompasses numbness, muscle weakness, paresthesia, etc. as recited by instant claims 76 and 77.  Therefore, the treatment of neuropathic pain as recited by the reference claims would encompass treatment of the symptoms as set forth by the instant claims.
Applicant also argues the reference does not teach, disclose or suggest diagnosing a patient with peripheral neuropathies presenting with a symptom other than pain.
In order to treat a patient with “neuropathic pain” as recited by the reference, it would be obvious to the skilled artisan that said patient has been diagnosed as having neuropathic pain.  In the case of peripheral neuropathic pain, said patient would have peripheral neuropathy resulting in said neuropathic pain.  Based on teachings in the art at the time of the present invention as it relates to the symptoms of neuropathic pain, said patients would include those with severe pain as well as those presenting with nonpainful sensations, such as, numbness, paresthesia, muscle weakness, etc.  Therefore, Arai does not distinguish between patients with severe pain and those presenting with nonpainful sensations, such as numbness, paresthesia, muscle weakness, etc., it is drawn to the treatment of neuropathic pain in general.  Thus, Arai would include treatment of patients with neuropathic pain having symptoms other than pain, as recited by the instant claims.
For these reasons, the rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 69-75 on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999 is maintained and claims 76 and 77 are rejected on the ground of nonstatutory double patenting over claims of US Patent No. 10,173,999.

Claim Rejections - 35 USC § 112
The rejection of claims 69-75 under 35 U.S.C. 112 (pre-AlA), first paragraph, as failing to comply with the enablement requirement is withdrawn.

Claims 69-77 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for reducing drug-induced peripheral neuropathies, does not reasonably provide enablement for preventing said drug-induced peripheral neuropathies.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.

The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 USC 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are (1) the nature of the invention, (2) the breadth of the claims, (3) the state of the prior art, (4) the predictability or unpredictability of the art, (5) the amount of guidance or direction presented, (6) the presence or absence of working examples, (7) the relative skill in the art and (8) the quantity of experimentation necessary. When the above factors are taken into consideration, the examiner’s position is that one skilled in the art could not perform the 
invention commensurate in scope with the instant claim without undue experimentation.
Briefly, the instant claims are drawn to “preventing” or reducing drug-induced peripheral neuropathies caused by a drug via administration of the claimed compounds.
The term “prevent” is defined as: 
prevent 
to keep from occurring; avert; hinder. 
to hinder or stop from doing something 
Archaic. to act ahead of; forestall,
Archaic. to precede. 
Archaic. to anticipate.

In essence, the instant claims are interpreted to mean that peripheral neuropathies will entirely cease to manifest after administration of the compound. Applicant has not demonstrated prevention of neuropathy in-vitro or even in a mouse/rat model in order to provide some reasonable nexus between the compounds instantly claimed and the prevention of peripheral neuropathies.
While the Applicants might be enabled for treatment, the Applicants are not enabled for preventing neuropathies in vitro or in vivo. The high degree of unpredictability associated with the claimed method underscores the need to provide teachings in the specification that would provide the skilled artisan with specific treatment regimens that achieve a therapeutic benefit; however, the specification does not provide such guidance and fails to provide evidence that the instantly claimed compounds actually prevent neuropathies. Without such guidance in the specification and the lack of correlative working examples, the claims would require an undue experimentation without a predictable degree of success on the part of the skilled 
artisan.

Response to Arguments
Applicant argues based on Examples 1 and 5, that the present specification demonstrates that administration of the drug resulted in complete absence of onset of peripheral neuropathy.  Applicant’s argument was considered but not persuasive for the following.
What is shown in 
Example 1 is a dose-dependent reduction in the effect of 50 μM cisplatin-induced peripheral neuropathy.  See for example Fig. 1:

    PNG
    media_image3.png
    369
    385
    media_image3.png
    Greyscale
 and
Example 5, oxaliplatin was given for several weeks before the administration of the claimed compound.  Therefore, what is shown is treatment of drug-induced peripheral neuropathy:

    PNG
    media_image4.png
    373
    531
    media_image4.png
    Greyscale
.  As with Fig. 1, Fig. 6 shows a dose-dependent reduction of drug-induced peripheral neuropathy.
In order words, the Examples cited by applicant are not commensurate in scope with the claimed invention, i.e., applicant has not shown irrespective of the dose of the claimed compound, “prevention” of said drug-induced peripheral neuropathies.
For this reason, claims 69-77 are rejected under 35 U.S.C. 112 (pre-AlA), first paragraph, scope of enablement.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
Claims 76 and 77 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
The instant claims recites “wherein symptoms of the peripheral neuropathies
…..abdominal pain…”.  However, parent claims 35 and 69 recite “treating peripheral neuropathies except pain as a symptom….”.  That is, parent claims 35 and 69 exclude “pain” as a symptom.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68-75 under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained and claims 76 and 77 are rejected under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019). 
Arai et al. teaches compounds of formula I:

    PNG
    media_image5.png
    217
    403
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    298
    803
    media_image6.png
    Greyscale
for treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011). The reference exemplifies compounds such as:

    PNG
    media_image7.png
    121
    264
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    167
    337
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    119
    277
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    164
    270
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    119
    263
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    212
    283
    media_image12.png
    Greyscale
(see Tables 1-1 and 1-2).
The recitation of “treating peripheral neuropathies except pain as a symptom’ is noted. 
However, as noted above in paragraph #4, neuropathic pain includes symptoms such as, dysesthesia, paresthesia, muscle weakness, etc. (see instant claims 76 and 77; see references cited above in paragraph #4) and there are various forms of neuropathic pain, including drug-induced, autoimmune and metabolic peripheral neuropathies (see for example, D’Amico et al., 2020 and Sissons, 2020 cited in previous Office Actions).
Therefore, treatment of neuropathic pain, as encompassed by the reference, would encompass treatment of symptoms such as numbness, paresthesia, hypesthesia and the various forms of neuropathic pains as encompassed by the instant claims.

As recognized by MPEP § 2112,
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).; and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).
Here, treatment of neuropathic pain utilizing the claimed compounds would result 
in treatment of all of the symptoms thereof as known in the art.  Therefore, the instant 
claims are anticipated by the cited reference.
See response to applicant’s argument below.

Claim Rejections - 35 USC § 103
The rejection of claims 35-41, 47, 48, 54, 55, 61, 62 and 68-75 under 35 USC 103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained and claims 76 and 77 are rejected under 35 USC 102(a)(1) over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019). 
Arai et al. teaches compounds of formula I:

    PNG
    media_image5.png
    217
    403
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    298
    803
    media_image6.png
    Greyscale

for treatment of pain, in particular, neuropathic pain (see the entire article, especially paragraphs 0010, 0011). The reference exemplifies compounds such as:

    PNG
    media_image7.png
    121
    264
    media_image7.png
    Greyscale
, 
    PNG
    media_image8.png
    167
    337
    media_image8.png
    Greyscale
, 
    PNG
    media_image9.png
    119
    277
    media_image9.png
    Greyscale
, 
    PNG
    media_image10.png
    164
    270
    media_image10.png
    Greyscale
, 
    PNG
    media_image11.png
    119
    263
    media_image11.png
    Greyscale
, 
    PNG
    media_image12.png
    212
    283
    media_image12.png
    Greyscale
(see Tables 1-1 and 1-2).

The instant claims differ by reciting (i) treating peripheral neuropathies except pain as a symptom (see instant claims 35, 76 and 77), and (ii) various peripheral neuropathies (see instant claims 41, 47, 48, 54, 55, 61, 62, 68 and 75).
However, as noted above in paragraph #4, neuropathic pain includes symptoms such as, dysesthesia, paresthesia, muscle weakness, etc. (see instant claims 76 and 77; see references cited above in paragraph #4) and there are various forms of neuropathic pain, including drug-induced, autoimmune and metabolic peripheral neuropathies (see for example, D’Amico et al.,2020 and Sissons, 2020 cited in previous 
Office Actions).
Therefore, treatment of neuropathic pain, as encompassed by the reference, would encompass treatment of symptoms such as numbness, paresthesia, hypesthesia and the various forms of neuropathic pains as encompassed by the instant claims.

As recognized by MPEP § 2112,
Products of identical chemical composition cannot have mutually exclusive properties, because a composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).; and
there is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Genva Pharm. Inc. 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003).

Therefore,
treatment of peripheral neuropathy, with a symptom other than pain, would flow naturally from the treatment of peripheral neuropathic pain as rendered obvious by the reference, i.e., treatment of neuropathic pain utilizing the prior art compounds would result in treatment of all of the symptoms thereof; and
peripheral neuropathies, including drug-induced neuropathies, are known in the art: 

    PNG
    media_image13.png
    263
    597
    media_image13.png
    Greyscale
 (see for example, D’Amico et al., 2020 and Sissons, 2020).
For these reasons, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant argues 
peripheral neuropathy is a broader term than peripheral neuropathic pain since peripheral neuropathy presents with numerous symptoms other than pain;
D’Amico exemplifies several peripheral neuropathies as an example of neuropathic pain, however, as discussed in the Response filed on December 7, 2021, the disclosure of D’ Amico is incorrect; D’Amico does not assert that peripheral neuropathies that cause neuropathic pain should be deemed as a neuropathic pain itself. Thus, there is no ground which indicates that treatment of neuropathic pain potentially encompasses treatment of peripheral neuropathies;
there is a ground of which indicates that treatment of neuropathic pain potentially does not encompass treatment of peripheral neuropathies;
one skilled in the art would understand that a compound suitable for treatment of neuropathic pain is not necessarily suitable for treatment of peripheral neuropathies. Thus, there is no ground which indicates or suggests that the compound known to be effective for treatment of neuropathic pain is inherently effective for treatment of peripheral neuropathies and
it is common technical knowledge that treatment of neuropathic pain does not necessarily encompass prevention of neuropathic pain.
Applicant’s argument was considered but not persuasive for the following reasons.
Applicant’s argument is that peripheral neuropathy presents with numerous symptoms other than pain.  Applicant seems to limit the definition of “neuropathic pain” to a painful sensation.
However, as evidenced by the art, the definition of “neuropathic pain” is not as limited as argued by applicant.  For example, Rashbaum, published 2017 notes:

    PNG
    media_image14.png
    119
    600
    media_image14.png
    Greyscale
(see above, paragraph #4); 

    PNG
    media_image15.png
    264
    440
    media_image15.png
    Greyscale
(cited by applicant 6/15/2021);
Gilron et al., 2006:

    PNG
    media_image16.png
    704
    672
    media_image16.png
    Greyscale
(see above, paragraph #4);

    PNG
    media_image17.png
    315
    675
    media_image17.png
    Greyscale
(cited by applicant 6/15/2021).  In essence, contrary to applicant, the art teaches the symptoms of neuropathic pain includes numbness, paresthesia, muscle weakness, etc. as encompassed by the 
claimed invention (see claims 76 and 77).
Applicant argues the disclosure of D’Amico, which exemplifies several peripheral does not assert that peripheral neuropathies that cause neuropathic pain should be deemed as a neuropathic pain itself and there is no ground which indicates that treatment of neuropathic pain potentially encompasses treatment of peripheral neuropathies.
However, like D’Amico, Sisson also notes various health conditions that cause damage to nerves, lead to neuropathic pain:

    PNG
    media_image18.png
    417
    472
    media_image18.png
    Greyscale
(see Sisson, 2020, Causes).  
One cannot treat the same patient population utilizing the same compounds with different outcomes.  In other words, one cannot treat neuropathic pain, caused by neuropathy, utilizing the compounds of Arai without treating the neuropathy that causes said pain.  Additionally, the symptoms recited in claims 76 and 77 are known symptoms/signs of neuropathic pain (see references cited above).
Applicant’s discussion of the antidepressant drug, amitriptyline and argument that 
one skilled in the art would understand that a compound suitable for treatment of neuropathic pain is not necessarily suitable for treatment of peripheral neuropathies are noted.
However, the issue is not that some drugs are known to treat the pain caused by neuropathy without addressing the underlining neuropathy.  The issue here is that the claimed compound and the claimed patient population are identical to that taught by the reference.  Because products of identical chemical composition cannot have mutually exclusive properties and because a composition and its properties are inseparable, the treatment of all the symptoms of “neuropathic pain” would be treated, i.e., the treatment of all symptoms flows from the administration of the compound to said patient population.  As discussed above, symptoms of neuropathic pain includes numbness, tingling, muscle weakness, etc. as encompassed by the instant claims.
	Lastly, applicant argues that it is common technical knowledge that treatment of neuropathic pain does not necessarily encompass prevention of neuropathic pain.  However, the claims are not limited to “prevention” of neuropathic pain.  Also, as discussed above, in paragraph #5, the present specification shows a “dose-dependent” decrease in neuropathy.
For these reasons, the rejection of 35-41, 47, 48, 54, 55, 61, 62 and 68-75 under 35 USC 102 or 103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS submitted 9/20/2019) is maintained and claims 76 and 77 are rejected under 35 USC 102 or 103 over Arai et al. (WO 2016/136944, English translation US 2018/0065950, cited by applicant on the IDS 
submitted 9/20/2019).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628